DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on May 17th, 2022 in response to the Non-Final Office Action mailed on December 17th, 2022.  Per Applicant's response, Claims 1, 3-4, & 11 have been amended, while Claims 15-18 have been newly-added.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-4, 7-13, & 15-18 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Claim Objections
Claims 1-13 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.
Claim 18 is objected to because of the following informalities:  
Claim 18, line 10 should read “to determine the current actual volume flow”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 3, 9, 11, & 13 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Most of these issues have been resolved by Applicant’s amendments, but issues still remain.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the drive-vector values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.

Response to Arguments
Applicant's arguments filed May 17th, 2022 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Ahonen does not teach, suggest, or motivate measuring the volume flow in a fluid passage at a predetermined drive vector comprising a first and a second pressure of the fluid, and determining a computed volume flow at a predetermined drive vector comprising a first pressure and a second pressure”, the Examiner must respectfully disagree.  Ahonen discloses measuring the volume flow in the fluid passage at a predetermined drive vector comprising a first and a second pressure of the fluid, via a flow meter (“ultrasonic flow rate or flow velocity meter”; paras. 27-29 & 38).  Paragraph 38 specifically discloses that the flow meter monitors the current, actual flow (Qact) across a distance that includes “two different measurement points”, which implicitly comprise first and second pressures, and thus, clearly discloses measuring the volume flow in the fluid passage at a predetermined drive vector comprising first and second fluid pressures.  Ahonen further discloses determining a computed volume flow (Qest,QP and/or Qest,QH) at the predetermined drive vector comprising the first pressure and the second pressure (paras. 23-32 & 57-60; Qest,QP and Qest,QH each correspond to flow calculations at the operating point of the pump at which the current actual volume flow Qact has previously been measured; paras. 24-32 & 57-60; paras. 57-60 make clear that both Qest,QP and Qest,QH can be used in combination (within Equation 8) to determined pump wear).  As such, each of Qact, Qest,QP, and Qest,QH in Ahonen are determined at a predetermined drive vector comprising a first and a second pressure of the fluid, as claimed.  Therefore, Applicant’s argument is not persuasive.

In regards to Applicant’s argument that “Equation 8 of Ahonen teaches calculating an estimation error (AQest,QP,QH) by subtracting the estimated flow rate value (Qest,QH) for a certain head from the estimated flow rate value (Qest,QP) for a certain rotational speed and shaft power consumption, and dividing the difference by the measured flow rate value (Qact) and multiplying the quotient by 100. (Ahonen, para. [0055]-[0060]). In contrast, claim 2 recites, in summary, dividing the actual volume flow by the computed volume flow”, the examiner must respectfully disagree.  Claim 2 recites “a ratio, which is a quotient of the actual volume flow (Qact) at the predetermined drive-vector to the computed volume flow (Qcomp) at the predetermined drive-vector”.  In contrast, Applicant alleges that Claim 2 recites “dividing the actual volume flow by the computed volume flow”.  Respectfully, Applicant is arguing features not positively required by the limitations of Claim 2.  In actuality, Claim 2 merely requires a quotient of Qact to Qcomp.  As Applicant is likely aware, in mathematics, a quotient is defined as the result of the division of a dividend by a divisor.  Applicant’s phrasing in Claim 2 does not positively define the dividend or the divisor, and thus, Claim 2 broadly encompasses either Qact / Qcomp or Qcomp / Qact.  Applicant’s argument seemingly assumes that Qact is the dividend and Qcomp is the divisor, but this is simply not required by the language of Claim 2.  If Applicant truly desires for Qact to be divided by Qcomp, then such a specific calculation must be positively required in the claim.  Given these facts, because Equation 8 of Ahonen defines a quotient of Qcomp / Qact, it meets the limitations of Claim 2.  Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-13, 15, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0247200 to Ahonen et al. in view of US 6,882,960 to Miler.
	In regards to independent Claim 1, and with particular reference to Figures 1-17, Ahonen et al. (Ahonen) discloses:

(1)	A method for determining a current wear of a pump (Abstract; “detecting wear of a pump”), the method comprising: providing a variable-speed electric motor (“induction motor”; para. 44; “variable-speed-driven pumps”; “operated at various rotational speeds”; paras. 3 & 35) operable to drive the pump; providing a fluid passage connected with the pump (“a pumping system”; para. 3; a fluid passage is implicit to a pumping system), wherein a fluid is communicated through the fluid passage by the pump (this is implicit to operation of a pump in a pumping system), the pump creating a current actual volume flow in the fluid passage (Qact); determining the current actual volume flow (Qact) by measuring the volume flow in the fluid passage at a predetermined drive-vector including a first pressure and a second pressure of the fluid, respectively (Qact is measured by a flow meter at two different points, which implicitly comprises first and second pressures; paras. 27-29 & 38); determining a computed volume flow (Qest,QP and/or Qest,QH) by a first computational method (paras. 24-32 & 57-60), at the predetermined drive-vector including the first pressure and the second pressure of the fluid, respectively (Qest,QP and Qest,QH each correspond to the operating point of the pump at which the current actual volume flow has been measured; paras. 24-32 & 57-60); and determining the current wear of the pump by a second computational method (Equation 8), which relates the current actual volume flow to the computed volume flow (para. 59)
(18)	An electro-pump device (“motor-pump”; para. 21), comprising: a pump (Abstract; “detecting wear of a pump”); a variable-speed motor (“induction motor”; para. 44; “variable-speed-driven pumps”; “operated at various rotational speeds”; paras. 3 & 35) operable to drive the pump; and an electronic control unit (“a processor and/or program modules”; para. 29); wherein the pump is connected to a fluid passage in which a fluid is communicated by the pump (“a pumping system”; para. 3; a fluid passage is implicit to a pumping system), the pump operable to create a current actual volume flow (Qact) in the fluid passage (this is implicit to operation of a pump in a pumping system), wherein the electronic control unit is operable to measure the volume flow in the fluid passage at a predetermined drive-vector including a first pressure and a second pressure of the fluid, respectively, to determine a current actual volume flow (i.e. using a flow meter, as disclosed at paras. 27-29 & 38); wherein the electronic control unit is operable to determine a computed volume flow (Qest,QP and/or Qest,QH) by a first computational method (paras. 24-32 & 57-60), at the predetermined drive-vector including the first pressure and the second pressure of the fluid, respectively (Qest,QP and Qest,QH each correspond to the operating point of the pump at which the current actual volume flow has been measured; paras. 24-32 & 57-60); and wherein the electronic control unit is operable to determine the current wear of the pump by a second computational method (Equation 8), which relates the current actual volume flow to the computed volume flow (para. 59).

Although Ahonen discloses much of Applicant’s recited invention, he does not specifically disclose the use of a hydrostatic (i.e. radial piston) pump (Ahonen instead discloses a centrifugal pump application).
However, it is well known in the art of pump wear estimation to apply such methodologies to hydrostatic (i.e. radial piston) pumps, as disclosed in Miller.  In particular, Miller specifically teaches a radial piston pump 20 (as shown in Fig. 1) for providing a current actual volume flow in a fluid passage (34, 40), wherein a reciprocating radial piston pump is inherently a hydraulic pressure pulse generator producing hydraulic imposed forces that cause wear and tear on various pump components.  Miller describes that there has been a longstanding need to provide improved performance analysis for reciprocating piston pumps to determine if deteriorations in pump performance are occurring, to analyze the source of decreased performance and to further provide an analysis which may be used to schedule replacing certain so-called expendable parts of the pump prior to possible catastrophic failure.  As such, Miller recognizes the need for wear analyses on radial piston pumps in order to avoid catastrophic failure, and like Ahonen, provides corresponding wear analyses based on measured and estimated data.  Therefore, to one of ordinary skill desiring a radial piston pump whose wear can be accurately analyzed, it would have been obvious to utilize the techniques disclosed in Miller in combination with those seen in Ahonen in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have applied Ahonen’s pump wear analyses methodology to a radial piston pump (as taught in Miller) in order to obtain predictable results; those results being the ability to determine if deteriorations in hydrostatic pump performance are occurring, to analyze the source of decreased performance, and to provide an analysis which may be used to schedule replacing certain so-called expendable parts of the hydrostatic pump prior to possible catastrophic failure.

In regards to Claim 2, Ahonen discloses that the second computational method determines a ratio, which is a quotient of the actual volume flow at the predetermined drive-vector to the computed volume flow at the predetermined drive-vector (see the quotient in Equation 8).
In regards to Claim 4, Ahonen discloses that the drive-vector comprises a rotational speed (n) of the drive (Abstract; Figure 1; paras. 6-7, 19).
In regards to Claim 8, Ahonen does not specify the use of fluid temperature in determining the degree of pump wear.
However, Miller specifically discloses that the drive-vector used for determining pump wear comprises a temperature of the fluid (col. 2, lines 15-16) sensed by a fluid temperature sensor 76.  Miller discloses that factors which affect life of pump components are absolute maximum pressure, average maximum pressure, maximum pressure variation and frequency, pump speed, fluid temperature, fluid lubricity and fluid abrasivity.  In other words, Miller recognizes that by taking into account fluid temperature, pump wear is more comprehensively and accurately estimated.  Therefore, to one of ordinary skill desiring a more accurate wear determination methodology, it would have been obvious to utilize the techniques disclosed in Miller in combination with those seen in Ahonen in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Ahonen’s wear determination methodology to incorporate fluid temperature (as taught in Miller) in order to obtain predictable results; those results being a more comprehensively and accurately estimated wear degree.
In regards to Claim 9, Ahonen discloses that the first computational method comprises a linear function of the values of the drive-vector (apparent in Fig. 1; computations 12).
In regards to Claim 10, Ahonen discloses that the first computational method comprises an n-dimensional matrix of sampling points (the “Reference” curve generated by the computations 12 and shown in Fig. 13 represents a matrix of several Flow Rate and Pump Head sampling points).
In regards to Claims 11 & 17, Ahonen discloses that the matrix of sampling points is determined by several weighted measurements (the “Reference” curve generated by the computations 12 and shown in Fig. 13 represents a matrix of several Flow Rate and Pump Head measurements).
In regards to Claim 12, Ahonen discloses that the matrix of sampling points is stored locally and/or centrally (in box 12 of Figure 1; additionally, the Abstract states that the characteristic curves are known, and para. 6. states that these curves are used in the calculating the pump’s operating point)
In regards to Claim 13, Ahonen as modified by Miller discloses that determining the wear is used for a prediction of the wear of the hydrostatic pump (via the teaching of Miller’s radial piston pump).
In regards to Claim 15, Ahonen as modified by Miller discloses a radial piston pump.

Claims 3, 7, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahonen-Miller (applied above) in view of US 2017/0292513 to Haddad et al.
In regards to Claims 3 & 16, Ahonen-Miller discloses the method of claim 1, but does not further disclose that the second computational method determines a ratio, which is an average of a set of quotients, wherein each of the quotients is the quotient of the actual volume flow at the predetermined drive-vector to the computed volume flow at the predetermined drive-vector (although Ahonen discloses repeating the error analysis to update the current state of pump wear, Ahonen does not disclose providing a running average).
However, providing a weighted, running average in pump wear analysis is well known, as disclosed by Haddad et al. (Haddad), who discloses yet another pump wear analysis methodology for assessing the health of fracturing fluid pump assemblies (Abstract), wherein a processing system is operated to generate predicted data indicative of a first operational parameter of a pump assembly,  wherein generating the predicted data utilizes (1) a model relating the first operational parameter to second operational parameters of the pump assembly, and (2) real-time data indicative of each of the second operational parameters. Operating the processing system also includes assessing health of the pump assembly based on (1) the predicted data indicative of the first operational parameter, and (2) real-time data indicative of the first operational parameter.  Finally, Haddad discloses that the health assessment (520) of the pump may also comprise abstracting (535) the residual data (Fig. 5), in which case the comparison (530) to the predetermined thresholds may utilize the generated (525) residual data, the abstracted (535) residual data, or some combination thereof. Haddad discloses that the residual data (525) is quantitative differences between the predicted (515) and real-time data indicative of the first operational parameter.  Haddad goes on to disclose that abstracting the residual data may comprise smoothing the residual data, such as by a moving standard deviation, moving/weighted average, moving minimum, and/or other statistical processes. The abstraction may be sufficient to render the residual data substantially monotonic, such that trends may be more easily identified.  As such, Haddad recognizes that the use of a weighted/running average of the wear data allows a user to more easily identify wear trends, thus improving system operation.  Therefore, to one of ordinary skill desiring a more accurate wear analysis methodology, it would have been obvious to utilize the techniques disclosed in Haddad in combination with those seen in Ahonen-Miller in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Ahonen-Miller with the weighted running average data abstraction/smoothing (535) taught in Haddad in order to obtain predictable results; those results being more easily identified trends in pump wear.
In regards to Claim 7, Ahonen-Miller discloses the method of claim 1, but does not further disclose that the drive-vector includes viscosity of the fluid.
However, Haddad makes clear that fluid viscosity can be used in defining a standard pump state, which sets an allowable range of tolerances in the defined conditions (i.e. flow rates) against which wear can be determined (paras. 71-79).  As such, Haddad recognizes that the use of fluid viscosity data allows the wear analysis method to more easily identify wear trends, thus improving system operation.  Therefore, to one of ordinary skill desiring a more accurate wear analysis methodology, it would have been obvious to utilize the techniques disclosed in Haddad in combination with those seen in Ahonen-Miller in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the drive-vector data points of Ahonen to additionally include the viscosity data point taught in Haddad in order to obtain predictable results; those results being more easily identified trends in pump flow, and thus, pump wear.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC